Case: 4:19-cr-00775-AGF Doc. #: 81 Filed: 06/15/21 Page: 1 of 1 PageID #: 178


From:
To:                                   (USAMOE)
Subject:         Victim Impact Statement             usao #2019R01288 Docket 10-CR-O0775
Date:            Friday, June 11, 2021 11:16:37 AM


         In July of 2018, I was sexually exploited by a man over twice my age, while I myself was
not even a legal adult yet. I was naive, and excited by the promise of what seemed to be easy money
for just spending time with somebody. Even while I stood there being undressed, very aware that this
was not what I thought I had agreed to, I kept my mouth closed. I was afraid to speak up, afraid of
backing out. I remembered being uncomfortable the entire time, both physically and emotionally, but
my mouth felt dry, as if it were glued shut. I still regret not speaking up to this day. Even though I
can tell myself over and over again that what happened didn’t count as my “first time”, but a part of
me can’t help but feel vexed and embarrassed. I feel as though something that should’ve been special
was taken from me, and now I can never get it back.
         After I got dropped off at home, I was almost immediately overwhelmed with guilt, shame
and embarrassment. I had really allowed a man I had met not even a week before to lull me into a
false sense of trust, a false sense of closeness, and then take advantage of me. Once I got home, I
deleted all of the old messages, and was ready to force myself to forget about it. Once he texted me
again, asking if I wanted to meet again, my mother ended up seeing it. It was only then, explaining
everything that happened, that the gravity of the situation really came crashing down onto me. This
man had picked me up, unarmed and unaware of my surroundings, and driven me to a different
location. I was not an adult. I didn’t stop to think. I am lucky nothing worse happened to me.
         Reporting what happened to me brought back all of my emotions from the morning after in
full force. I was terrified of being judged, and to this day, have only told three people what
happened: my parents and the detective we spoke with. I struggled with my self-image and still do to
this day. I have pushed away any potential romantic relationships and still have not been intimate
with anybody else out of fear and embarrassment. I have had to see a counselor to express my
emotions and feelings about what I had been through. If I see somebody in public that looks like
him, I panic, even though I know it isn’t actually him. What happened has greatly hurt the way I
value and view myself, and has caused me anxiety and great emotional distress. I feel that if he had
not been caught, he definitely would have attempted this with some other innocent, naive person
who doesn’t know any better. He clearly had no regard for my age, or level of comfort. It will most
likely be a very long while, if ever, before I gain complete closure, but knowing that this man will
not be able to do this to anybody else will greatly help to give me peace of mind.
